'   AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                          FILED
                                           UNITED STATES DISTRICT C< UR~ JAN3 1 2020
                                             SOUTHERN DISTRICT OF CALIFORNI                       g  C,UIK ~.~. 015Tf11CT COURT

                 UNITED STATES OF AMERICA
                                                     ·                          .   1i
                                                                        JUDGMENT INN•
                                                                                                  ~IIT~iH~ U1STH1CT OF CALIFORNIA
                                                                                                         ••Na,
                                                                                                               .
                                                                                                                   •
                                                                                                                              DEPUTY

                                      V.                                (For Offenses Committed On or After November 1, 1987)

                      Martin Ramirez-Martinez                              Case Number:        19cr04909-AHG
                    Aka: Martin Martinez-Ramirez
                                                                        Raphaella Friedman
                                                                        Defendant's Attorney
    USM Number                        02822508

    •-
    THE DEFENDANT:
    ~    pleaded guilty to count(s)        1 OF THE SUPERSEDING MISDEMEANOR INFORMATION

    D   was found guilty on count(s)
        after a olea of not guiltv.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                          Count
    Title & Section                    Nature of Offense                                                                Number(s)
    8 USC 1325(a)(l)                   Improper Attempted Entry by an Alien (Misdemeanor)                                   1




        The defendant is sentenced as provided in pages 1through      ---=2=----- of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
    D    The defendant has been found not guilty on count(s)

    ~    Count(s)     Underlying Information                      is          dismissed on the motion of the United States.

         Assessment : $
    ~    Pursuant to the motion of the United States ulider 18 USC 3573, the special assessment provided for under 18 USC 3013 is
         waived and remitted as uncollectible.
    D    JVTA Assessment•:$ 10:00 - waived
         *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
    ~   No fine               .  •Forfeiture pursuant to order filed                                      , included herein.
           IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.


                                                                       January 30 2020
                                                                       Date oflmposition of Sentence



                                                                       HON. ALLISON H. GODDARD
                                                                       UNITED STATES DISTRICT JUDGE
't

     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:                Martin Ramirez-Martinez                                                   Judgment - Page 2 of2
     CASE NUMBER:              l 9cr04909-AHG

                                                       IMPRISONMENT
      The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
      THREE (3) MONTHS.




      •     Sentence imposed pursuant to Title 8 USC Section l 326(b).
      •     The court makes the following recommendations to the Bureau of Prisons:




      •     The defendant is remanded to the custody of the United States Marshal.

      •     The defendant must surrender to the United States Marshal for this district:
            •    at _ _ _ _ _ _ _ _ _ P.M.
                                                                   by-----------------
            •    as notified by the United States Marshal.

            The defendant must surrender for service of sentence at the institution designated by the Bureau of
     •      Prisons:
            •    on or before
            •    as notified by the United States Marshal.
            •    as notified by the Probation or Pretrial Services Office ..

                                                            RETURN

     I have executed this judgment as follows:

           Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

     at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                      UNITED STATES MARSHAL



                                           y                    DEPUTY UNITED STATES MARSHAL



                                                                                                            l 9cr04909-AHG
